Chief Justice Robertson
delivered the opinion of the Court.
The contract in this case was for Commonwealth’s paper. It did not come within the operation of the endorsement act of 1824.
It is evident that the parties, the'jury and the court, proceeded under the act of 1824.
' Wherefore, the judgment is reversed, and the cause remanded for other proceedings, according lo»l&w.
Note. The note in this case, was dated 1st. Dec. 1823, and due 1st. Dec. ’24. The declaration was endorsed to take bank paper, and verdict and judgment were both for nominal amount of note in dollars.